Citation Nr: 1633942	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  13-23 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine (neck) disability.

2.  Entitlement to service connection for psychiatric disability, claimed as post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to May 1955.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2011 rating decision in which the RO denied service connection for a neck disability and PTSD.  In March 2011, the Veteran filed a notice of disagreement (NOD) with that rating decision.  A statement of the case (SOC) was issued in June 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2013.  

In June 2016, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

This appeal is now being processed utilizing the paperless, electronic Virtual Benefits Management System (VBMS) and Virtual VA claims processing systems.

Also, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  

The Board's decision on the claim for service connection for PTSD is set forth below.  The claim for service connection for a neck disability is addressed in the remand following the order; this matter is  being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although the Veteran has asserted having PTSD due to his active military service, there is no competent, probative evidence even suggesting that the Veteran has, or at any point pertinent the claim on appeal has had, any psychiatric disability. 


CONCLUSION OF LAW

The criteria for service connection for psychiatric disability, claimed as PTSD, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removed the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (here, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

Letters dated July 2010 and February 2013 provided notice to the Veteran regarding the information and evidence needed to substantiate a claim for service connection.  The letter also informed the Veteran of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  In addition, the letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided, to include the Veteran's service treatment records.  Also of record and considered in connection with the appeal is the transcript of the Veteran's June 2016 Board hearing, along with various written statements provided by the Veteran and by his representative, on his behalf.  Notably, as the Veteran confirmed during his June 2016 Board hearing, the Veteran has never received any mental health treatment.  As such, there are no medical treatment records to obtain in connection with this claim.  Furthermore, while the duty to assist may include providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, no VA examination or opinion was obtained in connection with this claim, and, for reasons discussed in more detail below, in this case, no such examination or medical opinion is required.  

With regard to the June 2016 Board hearing, in Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

During the June 2016 Board hearing, the undersigned Veterans Law Judge identified the issues on appeal, to include the claim herein decided.  The hearing transcript also reflects appropriate exchanges between the Veteran, his representative, and the undersigned pertaining to any in- and/or post-service symptoms and treatment,  the bases for the denial of the claim, and the Veteran's belief as to why the claim should be granted.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless, as nothing at the time of the hearing or since gave rise to the possibility that any existing, outstanding evidence pertinent to the claim had been overlooked.  The Board finds that no further AOJ action on this claim, prior to appellate consideration, is required.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

The Veteran claims that he has psychiatric problems, claimed as PTSD, as a result of his active military service.  Specifically, he claims that he has PTSD that is due to his service aboard the USS Mansfield, which bombarded the North Korean coast and, accordingly to the Veteran, fired its five inch guns during one instance when the guns were directly over his head.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection for PTSD, the evidence must satisfy three basic elements.  There must be (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

For cases certified to the Board prior to August 4, 2014 (such as the Veteran's), the diagnosis of PTSD must be in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § 4.125(a) (2014); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125  to reference DSM-5).

An award of service connection for any disability  requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  For example, a symptom such as pain, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Considering the record in light of the above, the Board finds that the claim for service connection must be denied. 

Although the Veteran has asserted entitlement to PTSD, the record include no competent evidence whatsoever that he has, or at any point pertinent to the current claim has had,  PTSD or any other psychiatric disability.  There is no medical evidence documenting any diagnosis of, or treatment for, any psychiatric disability.  Indeed, although, during his June 2016 Board hearing, the Veteran testified as to his in-service stressful experiences, and that his father-in-law, a physician, examined him after service and indicated that he was "a mess", he also acknowledged that he has never sought treatment for, or been diagnosed with, a mental health disability.  Rather, in support of the existence of such a disability, he has only provided his own testimony and statements from his family members noting that the Veteran has an exaggerated startle response, is often grouchy, and is easily agitated.  In this case, however, such evidence does not provide persuasive support for the claim.  

The Veteran and his family members are certainly competent report matters within their personal knowledge, to include symptoms experience or observed (as appropriate), as well as to opine on certain limited matters, such as those perceived through the senses.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)).  However, diagnosis of a mental health disability relates to internal medical processes which extend beyond an immediately observable cause-and-effect relationship that is of the type that tcourts have found to be beyond the competence of lay witnesses.  Compare Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder), Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007) and  Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"),  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis) and  Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

As neither the Veteran nor any of his family members is shown to have the medical training and expertise to competently opine on the complex medical matter at issue in this claim, the lay assertions as to diagnosis-or, those advanced in an attempt to associate symptoms experienced or observed with psychiatric disability-have no probative value.  Moreover, on these facts, VA is not required to arrange for the Veteran to for the Veteran to undergo VA examination or to otherwise obtain a medical opinion in connection with this claim. 

Pursuant to VA's duty to assist, a medical examination or medical opinion is required if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains (1) competent evidence of a currently diagnosed disability or persistent or recurrent symptoms of  disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, in the absence of evidence of any competent, probative evidence whatsoever-to include competent evidence of persistent or recurrent symptoms of psychiatric disability-indicating that the Veteran actually has the psychiatric disability for which service connection is sought, further development of this claim to obtain an examination or opinion is not required.  


As the fundamental requirement of current disability is not met, the Veteran cannot establish service connection for PTSD; hence, discussion of the remaining criteria for service connection need not be addressed.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131; see also 38 C.F.R. §§ 3.303, 3.304, 3.310.  Thus, where, as here, competent, probative evidence does not establish, fundamentally, that the Veteran has the disability for which service connection is sought, there can be no valid claim for service connection-.

For all the foregoing reasons, service connection for psychiatric disability, claimed as PTSD must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports a required element of the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for psychiatric disability, claimed as PTSD, is denied.  


REMAND

The Board's review of the claims file reveals that additional action on the remaining claim on appeal is warranted.

With respect to claim for service connection for cervical spine (neck) disability, a July 2010 report from the Veteran's chiropractor, Dr. D.M., states that the Veteran has bulging discs at C3-C4, C5-C6, C6-C7, and stenosis at C3-C4, C4-C5, and C-6-C7.  As such, he has shown current evidence of a disability.  The Veteran also asserted that he injured his neck during the last six months of his military service, when he was in a car wreck while on liberty.  The Veteran also has provided a letter from the mother of an ex-girlfriend, whose husband and father, ran the automobile repair shop where, reportedly, the Veteran's car was fixed.  The letter writer, L.V., recalled finding insurance paperwork over the Veteran's claims.  As such, the evidence suggests an injury in service.  Finally, there is an indication that the Veteran's current disability may be associated with the alleged car accident, as the report from Dr. D.M. opined, without elaboration, that in his medical opinion the degeneration and damage shown on cervical imaging can only be from a decades old injury.  

Under these circumstances, the Board finds that the criteria are met for a VA examination to obtain a medical opinion-based on full consideration of the Veteran's documented medical history, and all lay assertions and evidence-to address the nature and etiology of the claimed cervical spine disability for which service connection is sought. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015);  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claim(.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to undertaking the above-requested development, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to associate with the claims file (in VBMS and Virtual VA), all outstanding, pertinent records.

As regards VA records, the claims file currently includes no VA treatment records.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ inquire as to whether the Veteran has recently begun VA treatment and, if so, obtain and associate any such records with his claims file.  

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claim on appeal explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent  private (non-VA) records, to include chiropractor records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1. Undertake appropriate action to associate with the Veteran's VBMS file any VA treatment records.  As appropriate, Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received must be associated with the electronic claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding private (non-VA) records, to include chiropractor records.

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA examination, by an appropriate physician, to obtain medical information as to the current nature and etiology of any current cervical spine disability(ies).

The contents of the entire, electronic claims file (in VBMS and Virtual VA) must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should clearly identify any and all cervical spine disability(ies) currently present, or present at any time since the Veteran filed his service connection claim in July 2010 (even if now asymptomatic or resolved).  

Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a cervical spine disability (a) had its onset during service; (b) if arthritis, was manifested within one year of the Veteran's separation from active service; or (c) is otherwise medically related to service. 

In rendering each requested opinion, the physician must consider and discuss all pertinent medical and other objective evidence, to specifically include the Veteran's service treatment records, as well as all lay assertions.

The examiner is advised that the Veteran is competent to report events, injuries and symptoms, and that his assertions in this regard must be considered in formulating the requested opinion, to specifically include the Veteran's lay testimony concerning his claimed motor vehicle accident in service.  If any lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority. 

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested in connection with the claim that has been remanded should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 


      (CONTINUED ON NEXT PAGE)

(West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


